Dismissed and Memorandum Opinion filed January 15, 2009







Dismissed
and Memorandum Opinion filed January 15, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-01042-CV
______________
 
MICHAEL KENNEDY, Appellant
 
V.
 
TURNER INDUSTRIES GROUP, LLC, Appellee
 

 
On Appeal from the
334th District Court
Harris County,
Texas
Trial Court Cause
No. 2008-55576
 

 
M E M O R A N D U M  O P I N I O N
Appellant filed a notice of appeal on October 13, 2008, and
this appeal was assigned to this Court.  On December 10, 2008, appellant filed
a motion to abate the appeal.  In his motion, appellant asserts that the
underlying case was not dismissed and he erroneously filed a notice of appeal. 
He asks that the appeal be abated until a final order has been entered.




According to appellant=s motion, no final
judgment or other appealable order has been signed.  Therefore, this Court
lacks jurisdiction over the attempted appeal.  Generally, appeals may be taken
only from final judgments.  Lehmann v. Har‑Con Corp., 39 S.W.3d
191, 195 (Tex. 2001).  Interlocutory orders may be appealed only if permitted
by statute.  Bally Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 352
(Tex. 2001); Jack B.
Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig. proceeding).  
On December 18, 2008, notification was transmitted to the
parties of this court=s intention to dismiss the appeal for want
of jurisdiction unless appellant filed a response demonstrating grounds for
continuing the appeal on or before January 5, 2009.  See Tex. R. App. P. 42.3(a).  Appellant
filed no response.
Accordingly, the appeal is ordered dismissed and appellant=s motion to abate
is denied.
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Anderson and Seymore.